PROB 12A
(7/93)

                              United States District Court
                                           for
                                 District of New Jersey
                         Report on Offender Under Supervision
Name of Offender: Anthony Buckhana                                                      Cr.: 12-00506-001
                                                                                         PACTS #: 64945

Name of Sentencing Judicial Officer:    THE HONORABLE STANLEY R. CHESLER
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/06/2013

Original Offense:   Count One: Felon in Possession of a Firearm, 18 U.S.C.    § 922(g)(1)
Original Sentence: 53 months imprisonment; 36 months supervised release; $100 special assessment;
$1,500 fine

Special Conditions: Alcohol and Substance Abuse Testing and Treatment, No New Debt/Credit

Type of Supervision: Supervised Release                        Date Supervision Commenced: 02/04/20 19

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompi lance

                       The offender has violated the standard supervision condition which states ‘You
                       must report to the U.S. Probation Office in the federal judicial district
                       where you are authorized to reside within 72 hours of your release from
                       imprisonment, unless the probation officer instructs you to report to a
                       different U.S. Probation Office or within a different time frame.


                       The offender was released from USP Coleman on february 4, 2019, and arrived
                       in the District of New Jersey on February 5, 2019. He failed to report to the
                       probation office or make any efforts to contact the probation office within 72
                       hours of his arrival. The undersigned officer made several attempts to locate the
                       offender via relatives and community sources. The offender eventually made
                       telephonic contact with the undersigned officer on February 12, 2019, and was
                       directed to report to the probation office on February 13, 2019.
                                                                                          Prob 12A—page2
                                                                                          Anthony Buckhana

  2                    The offender has violated the special supervision condition which states ‘You
                       must refrain from the illegal possession and use of drugs, including
                       prescription medication not prescribed in your name, and/or the use of
                       alcohol, and must submit to urinalysis or other forms of testing to ensure
                       compliance. It is further ordered that you must submit to evaluation and
                       treatment, on an outpatient or inpatient basis, as approved by the U.S.
                       Probation Office. You must abide by the rules of any program and must
                       remain in treatment until satisfactorily discharged by the Court. You must
                       alert all medical professionals of any prior substance abuse history,
                       including any prior history of prescription drug abuse. The U.S. Probation
                       Office will supervise your compliance with this condition.’


                       Per the directive of the probation officer, the offender reported to the probation
                       office on February 13, 2019. A urine sample taken during the office visit tested
                       positive for alcohol and marijuana via a multi-panel test cup. The offender
                       verbally admitted and signed a Drug Admission form attesting to marijuana use
                       upon his arrival in New Jersey on February 5, 2019.

U.S. Probation Officer Action:

During the office visit on February 13, 2019, the offender was verbally admonished for his failing to report
within 72 hours of arrival in the district. He was also reprimanded for arriving to the appointment an hour
late. The undersigned officer counseled the offender as to the importance of adhering to schedules and
encouraged him to maintain regular contact with the officer. As a response to the illicit drug use, the
undersigned officer utilized the STARR skills of Effective Disapproval and Teaching the Cognitive Model.
The offender was also advised that the noncompliance would be reported to the Court and that any further
noncompliance will lead to sanctions and possible violation proceedings.

At this juncture, it is respectfully requested that no action be taken by the Court. If Your Honor approves,
the probation officer will increase urine monitoring for illicit drug use detection and requests that this
document be used as an official judicial reprimand.

                                                                   Respectfully submitted,

                                                                    jiea M. )aotuwInm
                                                                    By: Gisella M. Bassolino
                                                                         U.S. Probation Officer
                                                                    Date: 02/20/2019
                                                                                       Prob 12A—page3
                                                                                       Anthony Buckhana


  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

      Formal Court Action to be Taken at This Time and This Document be Used as a formal Judicial
   Reprimand (as recommended by the Probation Office)
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other




                                                                            Date
                                       UNITED STATES DISTRICT COURT
                                                   PROBATION OFFICE
                                             DISTRICT OF NEW JERSEY
    SUSAN M. SMALLEY, ESQ.                                                                          U.S. COURTHOUSE
   CHIEF U.S. PROBATION OFfICER                                                                       50 WALNUT ST.
                                                      february 21, 2019                                  ROOM 1001
       LUIS R. GONZALEZ                                                                             NEWARK, NJ 07102
SUPERVISING U.S. PROBATION OFFICER                                                                     (973) 645-6161
                                                                                                    FAX: (973) 645-2155
    DONALD L. MARTENZ, JR.
SUPERVISING U.S. PROBATION OFFICER                                                                  www.njp.uscourts.gov

       KEVIN J. MULLENS
SUPERVISING U.S. PROBATION OFFICER



        The Honorable Stanley R. Chesler
        Senior United States District Judge
        Martin Luther King Jr. federal Building & Courthouse
        P0 Box 0999
        Newark, New Jersey 07102

                                                           RE: BUCKUANA, Anthony
                                                           Dkt. No. 12-00506-001
                                                           Notice of Non-Compliance



         Dear Judge Chesler:

         On February 6, 2013, the above-reference individual was sentenced by Your Honor to 53 months custody
         and three years supervised release for the offense of felon in possession of a firearm. Buckhana was ordered
         to pay a $100 Special Assessment fee (not satisfied) and a $1,500 fine ($1,500 balance). He was ordered to
         abide by the special conditions of alcohol and substance abuse testing and treatment and no new debt. The
         offender commenced his term of supervised release on February 4, 2019.

         As detailed in the attached petition, the offender is noncompliant with the conditions of supervision. If Your
         Honor wishes to discuss this matter, or order an alternative course of action, please contact the undersigned
         officer at (973) 445-8120.

                                                                    Respectfully submitted,

                                                                    SUSAN M. SMALLEY, Chief
                                                                    U.S. Probation Officer

                                                                    çiciea R. 3aatüw/nm
                                                                    By: Gisella M. Bassolino
                                                                        U.S. Probation Officer

         /gmb
         Attachment
